acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum tl-n-5625-97 date date released sca to district_counsel brooklyn cc ner brk from subject assistant chief_counsel cc dom it a s kgg raf charitable significant service_center advice donation -- vehicles this responds to your request for significant advice dated date in connection with a question posed by the examination function of the brookhaven service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue what is the appropriate valuation method to determine the fair_market_value of used automobiles donated for purposes of determining charitable_contribution deductions conclusion the fair_market_value for charitable_contribution_deduction purposes of used automobiles donated to a charitable_organization is the price determined on a case by case basis at which the automobile would change hands between a willing buyer and a willing seller neither having any compulsion to buy or sell and both having a reasonable knowledge of relevant facts facts taxpayers are claiming charitable_contribution deductions for donations of used automobiles to charities such donations are often made in response to advertising campaigns by charitable organizations that actively solicit such donations the charitable_contribution deductions claimed are at times consistent with values listed in used car guidebooks such as the kelly blue_book and the national automobile dealer’s association nada used car guide donee organizations that receive the used automobiles file forms donee information returns that may indicate that the donee disposed of the donated vehicle within days of receipt for less than the amount reported as a charitable_contribution_deduction on the taxpayer’s return discussion sec_170 of the internal_revenue_code allows a deduction for any charitable_contribution to or for_the_use_of an organization described in sec_170 payment of which is made during the taxable_year generally under sec_1_170a-1 of the income_tax regulations the amount of a charitable deduction for a contribution of property is the property's fair_market_value sec_1_170a-1 defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither having any compulsion to buy or sell and both having a reasonable knowledge of relevant facts an argument can be made that a charitable organization's subsequent disposition of an automobile for a particular amount is an indication of the automobile's fair_market_value for purposes of determining the amount of a taxpayer's charitable_contribution_deduction however the fair_market_value of an automobile donated to a charity must be determined on a case by case basis and in some cases may have little or no relation to the amount the charitable_organization receives on disposition of the automobile
